Exhibit 10.3
celaneselogo2a05.jpg [celaneselogo2a05.jpg]


AGREEMENT AND GENERAL RELEASE
(“Agreement”)


Celanese Corporation, its’ subsidiaries and its affiliates (“Company” or
“Celanese”), 222 W. Las Colinas Blvd., Irving, Texas 75039 and Christopher W.
Jensen, such person’s heirs, executors, administrators, successors, and assigns
(“Executive”), agree that:


1.
Last Day of Employment. The last day of employment with the Company is: March 2,
2018 (“Separation Date”). In order to remain on the payroll until the
aforementioned date and receive the Consideration set forth in Paragraph 2
below, Executive shall comply with all Company policies and procedures and, if
requested, perform Executive’s duties faithfully, to the best of Executive’s
ability and to the satisfaction of the Company, while devoting Executive’s full
business efforts and time to the Company and to the promotion of its business as
needed, including but not limited to work on projects assigned to Executive and
assistance with transition duties.

2.
Consideration. Each separate installment under this Agreement shall be treated
as a separate payment for purposes of determining whether such payment is
subject to or exempt from compliance with the requirements of Section 409A of
the Internal Revenue Code. In consideration for signing this Agreement and
compliance with the promises made herein, the Company and Executive agree:



a.
Voluntary Resignation. Executive agrees to voluntarily resign as a Company
Officer on February 15, 2018 and from employment effective on the Separation
Date. Using the format set forth at Exhibit A, Executive will sign a voluntary
resignation letter as described above.



b.
Annual Bonus. For 2017, Executive will receive a bonus per the bonus calculation
sheet delivered to Executive on February 15, 2018, minus lawful deductions,
based on his individual performance rating as determined by the Compensation
Committee of the Celanese Board of Directors and Company performance. The 2017
bonus payout will be paid to the Executive during the 2018 calendar year, but in
no event later than March 15, 2018.



c.
Long-Term Equity Awards (“LTI”). The Company and Executive agree that,
notwithstanding any provision in his Long-Term Equity Award Agreements to the
contrary, based on the terms and provisions of this Agreement and departure on
the Separation Date, Executive will vest in a prorated portion of the
outstanding Long-Term Equity Awards as summarized in Exhibit B.



d.
Pension and 401(k) Plan Vesting. If Executive is eligible, the Company will
fulfill its obligations according to the terms of the respective Plans.



e.
Unused Vacation. The Company will pay to Executive wages for any unused vacation
for 2018, and any approved vacation carried over from 2017, under the





--------------------------------------------------------------------------------




Company’s standard procedure for calculating and paying any unused vacation to
separated employees. The gross amount due to Executive, less any lawful
deductions, will be payable within 30 days of the Separation Date; subject to
Executive providing the details of any vacation days utilized during 2018.


f.
Company Benefit Plans. Medical and dental coverage will continue according to
the Employee’s current medical and dental plan elections, under COBRA, with no
premium cost to the Employee after the Separation Date, until the earlier of
three (3) full months after the last day in the month of separation (June 30,
2018), or the date on which Executive becomes covered under another medical or
dental plan. All other normal company programs (e.g. life insurance, LTD, 401(k)
contributions, etc.) will continue until the Separation Date.



g.
COBRA Coverage. Employee shall be entitled to elect to continue medical and
dental coverage, at his expense, under COBRA for an additional fifteen (15)
months following the expiration of the coverage period described in Section 2(f)
above, provided the Employee is not covered under another medical or dental
plan.



h.
Return of Company Property. Executive will surrender to the Company, on a
mutually agreeable date, all Company materials, including, but not limited to
Executive’s Company laptop computer, phone, credit card, calling cards, etc.
Executive will be responsible for resolving any outstanding balances on the
Company credit card.



i.
Withholding. The payments and other benefits provided under this Agreement shall
be reduced by applicable withholding taxes and other lawful deductions.



3.
No Consideration Absent Execution of this Agreement. Executive understands and
agrees that Executive would not receive the monies and/or benefits specified in
Paragraph 2 above, unless Executive signs this Agreement on the signature page
without having revoked this Agreement pursuant to Paragraph 15 below, signs the
letters at Exhibits A and C (Non-Revocation Letter) and fulfills the promises
contained herein.



4.
General Release of Claims. Executive knowingly and voluntarily releases and
forever discharges, to the full extent permitted by law, in all countries,
including but not limited to the U.S., the People’s Republic of China (PRC), The
United Kingdom (U.K.). The Netherlands and The Federal Republic of Germany
(FRG), the Company, its parent corporation, affiliates, subsidiaries, divisions,
predecessors, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively referred to throughout the
remainder of this Agreement as the “Company”), of and from any and all claims,
known and unknown, asserted and unasserted, Executive has or may have against
the Company as of the date of execution of this Agreement, including, but not
limited to, any alleged violation of:





- 2 -

--------------------------------------------------------------------------------




•
Title VII of the Civil Rights Act of 1964, as amended;

•
The Civil Rights Act of 1991;

•
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

•
The Employee Retirement Income Security Act of 1974, as amended;

•
The Immigration Reform and Control Act, as amended;

•
The Americans with Disabilities Act of 1990, as amended;

•
The Age Discrimination in Employment Act of 1967, as amended;

•
The Workers Adjustment and Retraining Notification Act, as amended;

•
The Occupational Safety and Health Act, as amended;

•
The Sarbanes-Oxley Act of 2002;

•
The Wall Street Reform Act of 2010 (Dodd Frank);

•
The Family Medical Leave Act of 1993 (FMLA);

•
The Texas Civil Rights Act, as amended;

•
The Texas Minimum Wage Law, as amended;

•
Equal Pay Law for Texas, as amended;

•
Any other federal, state or local civil or human rights law, or any other local,
state or federal law, regulation or ordinance including but not limited to the
State of Texas, or any law, regulation or ordinance of a foreign country,
including but not limited to the Peoples Republic of China (PRC), Federal
Republic of Germany (FRG), The Netherlands and the United Kingdom (U.K.);

•
Any public policy, contract, tort, or common law;

•
The employment, labor and benefits laws and regulations in all countries in
addition to the U.S. including but not limited to the PRC, U.K. The Netherlands
and the FRG; and any claim for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

•
Provided however, nothing in this release or Agreement is intended to waive any
rights Executive may have, if any, to indemnification or defense for claims
brought by third parties or shareholders for acts, omissions or events occurring
or performed by Executive, within the course and scope of his responsibilities,
in his capacity as an officer of the Company or its affiliates, including any
rights under any director and officer liability insurance policy maintained by
the Company.



5.
Affirmations. Executive affirms that Executive has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against the
Company in any forum or form; provided, however, that the foregoing does not
affect any right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”), OSHA, The National Labor Relations Board
(“NLRB”), or a charge or complaint under applicable securities laws with the
Securities and Exchange Commission (“SEC”) or any other federal, state, or
municipal agency with appropriate jurisdiction (a “Government Agency”), subject
to the restriction that if any such charge or complaint is filed, Employee
agrees not to violate the confidentiality provisions of this Agreement, except
by an order of a court having competent jurisdiction, if permitted by applicable
law, or if in connection with confidential communications with a Government
Agency or an investigation conducted by a Government Agency with appropriate
jurisdiction. Employee further agrees and covenants that should Executive or any
other person, organization, or other entity file, charge, claim, sue or cause



- 3 -

--------------------------------------------------------------------------------




or permit to be filed any charge or claim with the EEOC, or any civil action,
suit or legal proceeding against the Company involving any matter occurring at
any time in the past, Executive will not seek or accept any personal relief
(including, a judgement, relief or settlement) in such charge, civil action,
suit or proceeding, unless permitted under law or regulation. This Agreement
does not limit Executive’s right to receive an award for information provided to
the SEC. Executive further affirms that Executive has reported all hours worked
as of the date of this Agreement and has been paid and/or has received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which Executive may be entitled and that no other leave (paid or unpaid),
compensation, wages, bonuses, commissions and/or benefits are due to Executive,
except as provided in this Agreement. Executive furthermore affirms that
Executive has no known workplace injuries or occupational diseases.


6.
Confidentiality. Executive and the Company agree not to disclose any information
regarding the existence or substance of this Agreement, except to Executive’s
spouse, tax advisor, and an attorney with whom Executive chooses to consult
regarding Executive’s consideration of this Agreement or as permitted or
required by applicable law.



Executive agrees and recognizes that any knowledge or information of any type
whatsoever of a confidential nature relating to the business of the Company or
any of its subsidiaries, divisions or affiliates, including, without limitation,
all types of trade secrets, client lists or information, employee lists or
information, information regarding product development, marketing plans,
management organization, operating policies or manuals, performance results,
business plans, financial records, or other financial, commercial, business or
technical information (collectively “Confidential Information”), must be
protected as confidential, not copied, disclosed or used other than for the
benefit of the Company at any time unless and until such knowledge or
information is in the public domain through no wrongful act by Executive.


Executive further agrees not to divulge to anyone (other than the Company or any
persons employed or designated by the Company), publish or make use of any such
Confidential Information without the prior written consent of the Company,
except by an order of a court having competent jurisdiction or if in connection
with confidential communications with a Government Agency or an investigation
conducted by a Government Agency with appropriate jurisdiction.


7.
Notification of Allowable Disclosure of Trade Secret Information in the United
States. Executive may not be held criminally or civilly liable under any federal
or state trade secret law for the disclosure of a trade secret that: (a) is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding. Further, if Executive files a lawsuit against the Company alleging
retaliation for reporting a suspected violation of law, the Executive may
disclose the trade secret to Executive’s attorney. Executive may also use the
trade secret information in a court proceeding, provided



- 4 -

--------------------------------------------------------------------------------




that he or she files any document containing the trade secret under seal and
does not disclose the trade secret except pursuant to a court order.


8.
Non-competition/Non-solicitation/Non-hire. Executive acknowledges and recognizes
the highly competitive and confidential nature of the business of the Company.
The Long-Term Incentive Award Claw-Back Agreement (“Clawback Agreement”), dated
1/1/2009, a copy of which is attached as Exhibit D, include, among other
obligations, promises made by Executive regarding safeguarding confidential
Company information, non-competition with the Company and the
non-solicitation/no hire of current employees and contractors. The Clawback
Agreement remains in full force and effect and is part of this Agreement, except
that Executive agrees that, for purposes of this Agreement, the Restricted
Period shall be a total of three (3) years from the Separation Date for the
non-competition provision and three (3) years for non-solicitation/non-hire of
employees.



9.
Governing Law and Interpretation. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
its conflict of laws provision. In the event Executive or the Company breaches
any provision of this Agreement, Executive and the Company affirm that either
may institute an action to specifically enforce any term or provision of this
Agreement. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.



10.
Non-admission of Wrongdoing. The parties agree that neither this Agreement nor
the furnishing of the consideration for the release contained in this Agreement
shall be deemed or construed at any time for any purpose as an admission by the
Company of any liability or unlawful conduct of any kind.



11.
Non-Disparagement. Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, officers, managers. Likewise the
Company’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, Executive’s
reputation and/or Executive’s business.



12.
Future Cooperation after Separation Date. After the Separation Date, Executive
agrees to make reasonable efforts to assist Company including but not limited
to: responding to telephone calls, assisting with transition duties, assisting
with issues that arise after the Separation Date and assisting with the defense
or prosecution of any lawsuit or claim. This includes but is not limited to
providing deposition testimony, attending hearings and testifying on behalf of
the Company. The Company will reimburse Executive for reasonable time and
expenses in connection with any future cooperation after the Separation Date, at
Executive’s current annual base pay, converted to an hourly rate. Time and
expenses can include loss of pay or using vacation time at a future employer.
The Company shall reimburse Executive within 30 days of remittance by Executive
to the Company of such time and expenses incurred.



- 5 -

--------------------------------------------------------------------------------






13.
Injunctive Relief. Executive agrees and acknowledges that the Company will be
irreparably harmed by any breach, or threatened breach by Executive of this
Agreement and that monetary damages would be grossly inadequate. Accordingly,
Executive agrees that in the event of a breach, or threatened breach by
Executive of this Agreement the Company shall be entitled to apply for immediate
injunctive or other preliminary or equitable relief, as appropriate, in addition
to all other remedies at law or equity.



14.
Review Period. Executive is hereby advised Executive has up to twenty-one (21)
calendar days, from the date Executive receives it, to review this Agreement and
to consult with an attorney prior to execution of this Agreement. Executive
agrees that any modifications, material or otherwise, made to this Agreement do
not restart or affect in any manner the original twenty-one (21) calendar day
consideration period.



15.
Revocation Period and Effective Date. If Executive signs and returns to the
Company a copy of this Agreement, Executive has a period of seven (7) days
(“Revocation Period”) following the date of such execution to revoke this
Agreement, after which time this Agreement will become effective (“Effective
Date”) if not previously revoked. In order for the revocation to be effective,
written notice must be received by the Company no later than close of business
on the seventh day after Executive signs this Agreement at which time the
Revocation Period shall expire.



16.
Amendment. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.



17.
Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supersedes any prior obligation of the Company to
Employee. Employee acknowledges that he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to accept this Agreement, except for those set forth in this Agreement.
Notwithstanding the foregoing, it is expressly understood and agreed that the
Equity Agreements and the Long-Term Incentive Award Claw Back Agreement, except
as modified herein, executed by Employee shall remain in full force and effect.



18.
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE, SETTLE
AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST THE COMPANY.



IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the following date:     2-16-2018    .




- 6 -

--------------------------------------------------------------------------------




 
 
 
Executive
Celanese Corporation:


By: /s/ Christopher W. Jensen
By:
/s/ Shannon Jurecka





- 7 -

--------------------------------------------------------------------------------





To: Chris Jensen




Re:    Agreement and General Release


Dear Chris:


This letter confirms that on February 15, 2018, I personally delivered to you
the enclosed Agreement and General Release. You have until March 8, 2018 which
is at least 21 days after receipt, to consider this Agreement and General
Release, in which you waive important rights, including those under the Age
Discrimination in Employment Act. To this end, we advise you to consult with an
attorney of your choosing prior to executing this Agreement and General Release.




Very truly yours


/s/ Shannon Jurecka        




- 8 -

--------------------------------------------------------------------------------


celaneselogo2a06.jpg [celaneselogo2a06.jpg]


Exhibit A




To: Mark Rohr


From: Chris Jensen




Subject: Letter of Voluntary Resignation


Dear Mark:


The purpose of this letter is to inform you that I have decided to voluntarily
resign from employment with Celanese for personal reasons. The effective date of
my departure will be March 2, 2018 (Separation Date). Effective on February 15,
2018, I hereby resign from any and all positions I may hold as a corporate
officer, director, committee member or manager of the Company and its
subsidiaries and affiliates (including without limitation any positions as an
officer, committee member, manager and/or director), from the Celanese
Foundation and from all positions held on behalf of the Company (e.g., external
and joint venture board memberships, internal committee positions, etc.).




Sincerely,


/s/ Chris Jensen    


Date:     2/13/2018    






- 9 -

--------------------------------------------------------------------------------







Exhibit B


Summary of LTI Awards
jensenlti2018final.jpg [jensenlti2018final.jpg]


- 10 -

--------------------------------------------------------------------------------


celaneselogo2a06.jpg [celaneselogo2a06.jpg]


Exhibit C


Date:     2/23/2018    


Shannon Jurecka
Celanese Corporation
222 W. Las Colinas Blvd.
Suite 900 N.
Irving, TX 75039






Re:    Agreement and General Release


Dear Shannon:


On     2/16/2018    , which is at least seven (7) days earlier than the
execution of this letter, I executed an Agreement and General Release between
Celanese and me. I was advised by Celanese, in writing, to consult with an
attorney of my choosing, prior to executing the Agreement and General Release.


I have at no time revoked my acceptance or execution of that Agreement and
General Release and hereby reaffirm my acceptance of that Agreement and General
Release. Therefore, in accordance with the terms of our Agreement and General
Release, I hereby request payment of the Consideration described in Paragraph 2
of that Agreement commencing after the Separation Date.


Very truly yours


/s/ Chris Jensen        
Chris Jensen


- 11 -

--------------------------------------------------------------------------------





Exhibit D


Clawback Agreement




- 12 -

--------------------------------------------------------------------------------





LONG-TERM INCENTIVE AWARD CLAW-BACK AGREEMENT
This Agreement between Celanese Corporation and Christopher Jensen (the
“Employee”) is entered into as of the date set forth on the signature page
below. The collective consideration for Employee’s obligations under this
Agreement, each component of which the Employee specifically acknowledges both
the receipt and independent sufficiency thereof as consideration, include: (i)
Employee’s receipt of cash and/or stock-related awards under the Celanese
Corporation 2004 Stock Incentive Plan (including any successor plan), or any
such other cash or stock-related award under any plan or arrangement sponsored
by Celanese (collectively referred to as the “Plan”), subject to the terms
thereof; (ii) Employee’s continued employment with Celanese; (iii) the
opportunity to receive special training and education, both on-the-job and
otherwise as feasible; and (iv) Employee’s receipt of confidential, proprietary
information relating to Celanese business and clients.
Accordingly, Employee and Celanese agree as follows:
1.    DEFINITIONS
a.    “Celanese” means Celanese Corporation, its direct and indirect
subsidiaries, affiliated entities, successors and assigns.
b.    “Confidential Information” means any non-public, proprietary or
confidential information, including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, benefits,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals concerning the past, current or future
business, activities and operations of Celanese and/or any third party that has
disclosed or provided any of same to Celanese on a confidential basis.
“Confidential Information” also includes any information designated as a trade
secret or proprietary information by operation of law or otherwise, but shall
not be limited by such designation. “Confidential Information” shall not include
any information that is (i) generally known to the industry or the public other
than as a result of Employee’s breach of this covenant; (ii) made legitimately
available to Employee by a third party without breach of any confidentiality
obligation; or (iii) required by law to be disclosed; provided that Employee
shall give prompt written notice to Celanese of such requirement, disclose no
more information than is so required, and cooperate with any attempts by
Celanese to obtain a protective order or similar treatment.
c.    “Competitive Business” means businesses that compete with products and
services offered by Celanese in those countries where Celanese manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services during the term of Employee’s employment with Celanese or, following
the Employee’s termination of employment, within two (2) years preceding the
date of termination (including, without limitation, businesses which Celanese
has specific plans to conduct in the future that were disclosed or made
available to Employee), provided that, if Employee’s duties were limited to
particular product lines or businesses during such period, the Competitive
Business shall be limited to those product lines or businesses in those
countries for which Employee had such responsibility.
d.    “Effective Date” means December 11, 2008.
e.    “Restricted Period” means one year from the date of Employee’s termination
of employment from Celanese for any reason.


Page 1 of 9



--------------------------------------------------------------------------------




2.    DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION AND PROPRIETARY RIGHTS
a.    Based upon the assurances given by Employee in this Agreement, Celanese
will provide Employee with access to its Confidential Information. Employee
hereby reaffirms that all Confidential Information received by Employee prior to
the termination of this Agreement is the exclusive property of Celanese and
Employee releases any individual claim to the Confidential Information.
b.    Employee will not at any time (whether during or after Employee’s
employment with Celanese) (a) retain or use for the benefit, purposes or account
of Employee or any other person; or (b) disclose, divulge, reveal, communicate,
share, make available, transfer or provide access to any person outside Celanese
(other than its professional advisers who are bound by confidentiality
obligations), any Confidential Information without the prior written
authorization of Celanese.
c.    Upon termination of Employee’s employment with Celanese for any reason,
Employee shall (a) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by Celanese; (b) immediately destroy,
delete, or return to Celanese, at Celanese’s option, all originals and copies in
any form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in Employee’s possession or control (including any of
the foregoing stored or located in Employee’s office, home, laptop or other
computer, whether or not Celanese property) that contain Confidential
Information or otherwise relate to the business of Celanese, except that
Employee may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (c) notify and
fully cooperate with Celanese regarding the delivery or destruction of any other
Confidential Information of which Employee is or becomes aware.
d.    If Employee has previously entered into any confidentiality or
non-disclosure agreements with any former employer, Employee hereby represents
and warrants that such confidentiality and/or non-disclosure agreement or
agreements have been fully disclosed and provided to Celanese.
e.    If Employee has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Employee’s employment by Celanese, that are relevant to or
implicated by such employment (“Prior Works”), Employee hereby grants Celanese a
perpetual, non-exclusive, royalty-free, worldwide, assignable, sublicensable
license under all rights and intellectual property rights (including rights
under patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) therein for all purposes in connection with
Celanese’s current and future business. A list of all such Works as of the date
hereof is attached hereto as Exhibit A.
f.    If Employee creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Employee’s employment by Celanese and within the scope of such employment and/or
with the use of any Celanese resources (“Company Works”), Employee shall
promptly and fully disclose same to Celanese and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to Celanese to the extent ownership of any such rights does not
vest originally in Celanese.


Page 2 of 9



--------------------------------------------------------------------------------




g.    Employee agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by Celanese) of all Company Works. The records will be available to and remain
the sole property and intellectual property of Celanese at all times.
h.    Employee shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at Celanese’s expense (but without further remuneration) to assist
Celanese in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of Celanese’s rights in the Prior Works
and Company Works. If Celanese is unable for any other reason to secure
Employee’s signature on any document for this purpose, then Employee hereby
irrevocably designates and appoints Celanese and its duly authorized officers
and agents as Employee’s agent and attorney in fact, to act for and in
Employee’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
i.    Employee shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with Celanese any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Employee
hereby indemnifies, holds harmless and agrees to defend Celanese and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Employee shall comply with all relevant
policies and guidelines of Celanese, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Employee acknowledges that Celanese may amend any such policies and
guidelines from time to time, and that Employee remains at all times bound by
their most current version.
j.    In the event Employee leaves the employ of Celanese, Employee hereby
grants consent to notification by Celanese to any subsequent employer about
Employee’s rights and obligations under this Paragraph 2.
3.    NON-COMPETITION AND NON-SOLICITATION
a.    During the time of Employee’s employment with Celanese and for the
Restricted Period thereafter, Employee shall not, whether on Employee’s own
behalf or on behalf of or in conjunction with any person, directly or indirectly
solicit or assist in soliciting in competition with Celanese, the business of
any customer, prospective customer, client or prospective client: (i) with whom
Employee had personal contact or dealings on behalf of Celanese during the one
year period preceding the termination of Employee’s employment; (ii) with whom
employees directly or indirectly reporting to Employee have had personal contact
or dealings on behalf of Celanese during the one-year immediately preceding the
termination of Employee’s employment; or (iii) for whom Employee had direct or
indirect responsibility during the one year period immediately preceding the
termination of Employee’s employment.
b.    During the time of Employee’s employment with Celanese and for the
Restricted Period thereafter, Employee shall not directly or indirectly: (i)
engage in any Competitive Business, (ii) enter the employ of, or render any
services to, any person (or any division or controlled or controlling affiliate
of any person) who or which engages in a Competitive Business, (iii) acquire a
financial interest in, or otherwise become actively involved with, any
Competitive Business, directly or indirectly, as an individual, partner,
stockholder, officer, director, principal, agent, trustee or consultant, or (iv)
interfere with, or attempt to interfere with, business relationships between
Celanese and customers, clients, suppliers partners, members or investors of
Celanese. Notwithstanding the foregoing, Employee may directly or indirectly
own, solely as an investment, securities of any person engaged in the business
of Celanese which are publicly traded on a national or regional stock exchange
or on the over-the-counter


Page 3 of 9



--------------------------------------------------------------------------------




market if Employee (x) is not a controlling person of, or a member of a group
which controls, such person and (y) does not, directly or indirectly, own 5% or
more of any class of securities of such person.
4.    NON-SOLICITATION OF CELANESE EMPLOYEES AND CONSULTANTS
Employee shall not:
a.    During the time of Employee’s employment with Celanese and for the
Restricted Period thereafter, Employee shall not, whether on Employee’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly: (i) solicit, interview, encourage, or take any other action that
would tend to influence in any manner any employee of Celanese to leave the
employment of Celanese (other than as a result of a general advertisement of
employment made by Employee’s subsequent employer or business, not directed at
any such employee), or (ii) hire any such employee who was employed by Celanese
as of the date of Employee’s termination of employment or who left Celanese
coincident with, or within one year prior to or after, Employee’s termination of
employment.
b.    During the time of Employee’s employment with Celanese and for the
Restricted Period thereafter, Employee shall not, directly or indirectly,
solicit or encourage any consultant then under contract with Celanese to cease
to work with Celanese.
5.    EMPLOYEE’S BEST EFFORTS AND EXCLUSIVE SERVICE
Employee agrees to diligently and loyally serve Celanese, to devote his/her full
best efforts, full time and energy to such service, and to follow the directions
of Celanese in regard to such services. Employee agrees to conduct all business
activities in accordance with the directives, policies, and instructions of
Celanese in a proper and professional manner so as to maintain Celanese’s
ethical business, and professional standards, and the goodwill and reputation of
Celanese. Employee also warrants and represents that he/she has been advised of
and agrees to comply with Celanese’s Code of Business Conduct, as amended from
time to time, including Celanese’s policies against discrimination and
harassment.
Employee further agrees that during employment with Celanese, he/she will not
engage in any other employment or business venture. Employee warrants that
he/she is not subject to any agreement with a prior employer or other party that
would restrict his/her employment by Celanese or the performance of his/her
duties under this Agreement.
6.    EMPLOYMENT RELATIONSHIP
Notwithstanding any other provisions of this Agreement and unless contrary to
applicable law or the terms of a written contract executed by an officer of
Celanese, employment with Celanese is for an indefinite term and may be ended,
with or without cause, at any time by either the Employee or Celanese, with or
without previous notice. Nothing in this document will be construed to oblige
Celanese to continue Employee’s employment for any particular time or under any
particular terms and conditions of employment.
7.    REMEDIES AND ENFORCEMENT
a.    Forfeiture of Stock-Related Benefits and Rights: Employee acknowledges
that the Plan is intended to induce and reward Employee’s continued employment,
commitment, and loyalty to Celanese. As further consideration for Employee’s
stock-related awards, Employee agrees that (a) if at any time during his/her
employment with Celanese or after his/her termination of employment for


Page 4 of 9



--------------------------------------------------------------------------------




any reason, Employee breaks or states his/her intention to break the promises
he/she made in Paragraphs 2, 3, or 4 of this Agreement, or (b) it is determined
by Celanese that Employee engaged in conduct related to his/her employment with
Celanese for which he/she or Celanese could be held either criminally or civilly
liable, then Employee shall (x) immediately cease vesting in all awards granted
under the Plan on or after the Effective Date and (y) forfeit and return to
Celanese any and all rights and interests that he/she may have in any awards
(and, if applicable, repay the value of any awards Employee no longer holds by
means of a certified check) granted under the Plan on or after the Effective
Date in which Employee vested during the period that began on the date one year
preceding Employee’s breaking (or stating his/her intention to break) the
promises in Paragraphs 2, 3, or 4 of this Agreement, or one year preceding
Employee’s termination (whichever date is earlier), unless terminated or
forfeited sooner by operation of another term or condition of the Plan.
b.    Reasonableness of Restrictions / Injunctive Relief: Employee acknowledges
that the provisions of this Agreement are reasonable and necessary for the
protection of Celanese’s legitimate business interests, including but not
limited to its Confidential Information, customer, vendor, supplier and business
partner relationships and goodwill. Employee also acknowledges that the
provisions of this Agreement would not impede his or her ability to earn a
living in his or her chosen profession should he or she terminate employment
with Celanese. Employee further acknowledges that a breach of any of the
provisions of this Agreement will result in continuing and irreparable damages
to Celanese for which there would be no adequate remedy at law and that
Celanese, in addition to all other relief available to it, shall be entitled to
the issuance of injunctive relief restraining him or her from committing or
continuing to commit any breach of this agreement. Accordingly, if Employee
breaches this Agreement, Celanese shall be entitled, in addition to all other
remedies it may have, to immediate injunctions or other appropriate orders to
restrain any such breach without requirement to post a bond. In addition, in the
event of a breach of Paragraphs 2, 3 or 4, Employee agrees to pay to Celanese
all costs of enforcement of this Agreement, including, but not limited to,
reasonable attorney fees.
c.    Reformation: If any provision of Paragraphs 2, 3 or 4 should be found by
any court of competent jurisdiction to be unreasonable by reason of its being
too broad as to the period of time, territory, aspects of business or clients
covered or otherwise, then, and in that event, such provision shall nevertheless
remain valid and fully effective, but shall be considered to be amended, for the
limited purpose of its application within the geographic jurisdiction of the
court so finding, so that any term of the provision found unreasonable shall be
limited to the maximum period of time, the largest territory, the most aspects
of business and clients covered and/or the broadest other limitations, as the
case may be, which would be found reasonable and enforceable by such court.
Similarly, if any remedy is found to be unenforceable in whole or in part, or to
any extent, such provision shall remain in effect only to the extent the remedy
or remedies would be enforceable by such court.
d.    Severability and Survival: Subject to the provisions of Subparagraph 7(c),
whenever possible, each provision of this Agreement will be interpreted in such
a manner as to be effective and valid under applicable law or public policy.
However, if any provision of this Agreement is held to be prohibited by or
invalid under applicable law or public policy, such provisions, to the extent of
such prohibition or invalidity, shall be deemed not to be part of this Agreement
otherwise applicable to Employee, and shall not invalidate the remainder of such
provision or the remaining provisions of this Agreement.
e.    Right of Set-Off: Employee consents to a deduction from any amounts
Celanese may owe Employee from time to time, to the extent of the amounts
Employee owes Celanese (including, but not limited to, any amounts Employee owes
under the Subparagraphs 7(a) and 7(b) above). Any such set-off shall be effected
pursuant to the requirements of Section 409A of the Internal Revenue Code of
1986,


Page 5 of 9



--------------------------------------------------------------------------------




as amended. If Celanese does not recover by means of set-off the full amount
Employee owes, Employee agrees to pay immediately the unpaid balance to Celanese
upon Celanese’s demand.
8.    DISCLOSURE AND NOTIFICATION
a.    Prior to signing this Agreement, Employee shall disclose to Celanese in
writing any restrictions that may affect Employee’s ability to work on behalf of
Celanese, including, but not limited to, any existing non-compete agreements,
confidentiality agreements, court orders, or pending or threatened litigation
with prior employers/contractors/third parties. Such written disclosure is
attached to this Agreement as Exhibit B, which is fully incorporated herein by
reference. Employee further warrants and represents he/she has not disclosed and
will not disclose to Celanese, and has not used and will not use on Celanese’s
behalf, any trade secrets or confidential, proprietary information belonging to
a third party, without first obtaining written consent from that third party.
b.    Employee agrees that he/she will (and Celanese may) notify anyone
employing Employee or evidencing an intention to employ Employee of the
existence and provisions of this Agreement.
9.    CONSENT TO JURISDICTION
To the fullest extent allowed by applicable law, any dispute or conflict arising
out of or relating to this Agreement, except for an action brought by Celanese
pursuant to Paragraphs 2, 3 or 4 of this Agreement, must be brought in a court
that has jurisdiction over matters in Dallas County, Texas, which court(s) shall
have sole and exclusive jurisdiction of such matters. Furthermore, to the
fullest extent allowed by applicable law, Employee agrees such court shall have
personal jurisdiction over him/her and further agrees to waive any rights he/she
may have to challenge the court’s jurisdiction over him/her. To the fullest
extent allowed by applicable law, Employee further consents to such selection of
jurisdiction, forum and venue and to the uncontested enforcement of a judgment
from such court in any other jurisdiction where Employee or his/her assets are
located.
10.    AMENDMENTS
This Agreement may not be modified or amended except by a written instrument
executed by Employee and the Chief Executive Officer of Celanese Corporation,
the Senior Vice President of Human Resources of Celanese Corporation, or either
of their designees.
11.    WAIVER
All the rights of Celanese and Employee under this Agreement shall be cumulative
and not alternative, and a waiver or indulgence by either party shall not be
construed as a waiver of any other rights or entitlements hereunder.
12.    ENTIRE AGREEMENT
This Agreement constitutes the parties’ entire agreement, and supersedes and
prevails over all other prior agreements, understandings or representations by
or between the parties, whether oral or written, with respect to the subject
matters herein, except as to (a) the terms of any Plan (as defined on page 1 of
this Agreement) which may apply, as supplemented by the provisions of Paragraph
7(a) above; and (b) if a post-employment restrictive covenant in this Agreement
is found unenforceable (despite, and after application of, any applicable right
to reformation that could add or renew enforceability), then any prior agreement


Page 6 of 9



--------------------------------------------------------------------------------




between the parties that would provide for a restriction on the same or
substantially similar post-employment conduct of Employee shall not be
considered superseded and shall remain in effect.
The parties have executed this Agreement as of the date indicated below.


ACCEPTED AND AGREED:
 
Participant
 
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher Jensen
 
 
 
Name: Christopher Jensen
 
 
 
Employee ID:
9,484
 
 
 
 
 
 
 
 
 
Date:
January 21, 2009



Page 7 of 9



--------------------------------------------------------------------------------




EXHIBIT A
LONG-TERM INCENTIVE AWARD CLAW-BACK AGREEMENT
List of Company Works Pursuant to Paragraph 2(e):


Page 8 of 9



--------------------------------------------------------------------------------




EXHIBIT B.
LONG-TERM INCENTIVE AWARD CLAW-BACK AGREEMENT
Disclosure of Restrictions Pursuant to Paragraph 8(a):


Page 9 of 9

